BETTS, District Judge.
This cause, having been heard upon the pleadings and proofs, and it appearing to the court that the libellants, James. Cook and Peter Ward, were duly discharged from the vessel by the master thereof before suit brought, and it furthermore appearing to the court that, although the said two libellants were guilty of insubordinate and mutinous conduct on the voyage in the pleadings mentioned, yet, that having subsequently performed duty on board and aided in bringing the vessel safely to port, and having also been arrested and imprisoned on the complaint of the master on a criminal prosecution for said offences the libellants ought not, in addition to pun•ishment for .the criminal offences charged against them, to forfeit absolutely their wages for the voyage. It is therefore, ordered, adjudged and decreed that the said Peter Ward and James Cook recover their wages due according to their agreement in this cause; and unless the proctor for the claimants consents, that a decree be entered for the amount demanded by the libel, it be referred to the clerk to compute the amount of wages due the said libellants respectively and report thereon with all convenient speed; but because of the gross misconduct of the said libellants on the said voyage, it is further ordered and decreed, that they recover costs only to the amount actually paid the marshal in this cause, and also the expenses of the reference to the clerk, if such reference shall become necessary under the conditions of this decree. And it appearing to the court that the libellant Jas. Hill abandoned the said vessel without leave before the first prosecution of her voyage was relinquished by the master, and never afterwards returned to duty on board, and that he was guilty of embezzlement of part of the cargo of the said vessel on her said voyage, it is ordered and decreed that the libel on his behalf be dismissed with costs against him to be taxed.